Title: New York Ratifying Convention. First Speech of June 21 (John McKesson’s Version), [21 June 1788]
From: Hamilton, Alexander,McKesson, John
To: 


[Poughkeepsie, New York, June 21, 1788]
Mr. Hamilton
I endeavoured to Shew that the Contending Interests of the States produced that Compromise—
That it would finally produce Safety—
That all Attempts to vary that Clause will be useless—
That it will finally from Circumstances & Cause produce a sufficient Represantation—
I Contend that 65 & 24 will [be] sufficient for the Safety of the Country—the [number] will encrease—in 20 or 25 years be 200 sufficient—
The Gent. Contends that the encrease being by Ratio will not encrease the Power—The Members interested in not encreasing the Number—
This falacy—the Gentleman considers this as a permanent Body—but it is only for 2 years—
In General The Voice of the People governs the Representatives—
This becomes more in every Governmt.
Example France—

Our People are more enlightened than any other and will become more and more so—
If [it] shall be the Wish of the People of America to encrease the Representation it must be done—
The Senate will also have their Effect
Confident that the Augmentation of the Representation will be progressive—
The Man in place where his Governmt. does not grow must Consent to encrease the number to save his own States nos
The State Governmts. must have great Influence on the Genl. Govt.—
It was necessary to leave Discretion [to] the Genl Govt.
And it is impossible they should not encrease—
On [the] Gent plan it will encrease in the Ratio of 20,000 instead of 30,000—
At present 3 Mill. 25 years 6 Mill 40 years 9 Mill—
30,000 for 1 a safe Representation at that time it will be more so now—
I admit 10 too Small—he admits 1000 would be a Mob
Is not 91 a Sufficient Safe Number & the Presidt. himself a Represent—we have but 65 & 24
Why is not the Same Number Safer for the united States than for this State—
91 Members in the first Instance for the Genl Govt.
Suppose that Govt. could be corrupted—
Would there be equal Danger as Corruption in the State Govt—
Would not the State Govermts interfere—
How Soon would their Despotism or Combinations be defeated—
It would be disagreable to trace it but all that can be alldged agt. the National Govt. may be alledged agt. the Governmt. of this State—
We may Suppose Men Love power—but not Suppose them mad—
When a Representation is encreased One Step it thence remains permanent—
The Senate will have the Same Sentiments as the assembly—
A large Body of Men more easily distracted and Managed than a Smaller or Selected Body Men—
Where people met in Bodies they never Acted with System

The Magistrates managed them & brot thro their plans—
A Collective Body less Safe than a Select Body—
The wish of the larger States to encrease their Represent in proportion to their Population will encrease the Represent—
Said the Confidence of the People necessary and therefore numbers necessary—
Negativ[e] Few or many if they have Confidence
In Sparta 2
In Rome at first 2 afterwards 10—From their power extended the power of the Democracy over the Aristocracy—
Is the Confidence of Mass. in 30. more than in 21 in Delaware
We have 65. is Confidence less here—
Therefore the Confidence of the people not in proportion to the number of Representatives—
Ergo—the Number here is sufficient for Confidence and to answer all our Purposes—
This Numerous Representat necessary to know and understand the Interests of the People
If a Man can Understand the Interest of 20,000 why can he not understand the Interest of 30,000—
What are they to know—Commerce—Taxes—Treaties—and Some minuter things—
Commerce he must know the produce of the Country and to what Extent exported—
Select men will know enough of this without all the minutiæ of the matter—
There will be sufficient Security—Suppose this State in 6 Districts, take one Man out of each District will he not know the wants of the people—
In our State Senate we chuse only in 4 Districts—find no Inconvenience in it—
Six would necessaryly possess all that local Knowledge of their Constituents contended—
Much Imagination than attention to facts in the reasoning on this Subject—
We hear more which tends to encrease Prejudices—
Aristocracy—

1st.   The best men who have most Virtue & Goodness of Heart
2d.   An Independt. Body of men not depending on the Choice of the People—We have none such
There will always be Men more Rich and more wise or Sensible than others—
2d Vol. of federal Farmer—Natural Aristocracy—
1st. Govrs. of States.
2d. Members of Congress
3 Judges of Sup. Court
4 Officers of Militia
Does this fix any other Qualifications to Electors or elected than your own Constitution
If men chuse Rich or wise men they will have their Choice
This Country will change—
As wealth encreases Men of greater Fortunes will be elected
This is according to the State of Society—
A Moderate Representation will occasion larger Districts of Election—This will operate well—The best men and of probity will [be] elected—This will therefore be the best Govt—It will not be Rich or Poor but the men who have deserved Confidence—
Wealth might operate in Small Districts—Merit in large ones—
It was observed
It would be disagreable to men of Middling Class to be sent to mix with such a Body—
There will always be there different Classes
The point of Connection between Representative and the Represented are duty and Gratitude—
There is not more Virtue or Vice in one class of Citizens than Another—
It is harsh to suppose a Monopoly
This System founded on Republican Principles—The People are to be represented by whom they think proper to chuse
The Judic[i]al Separated—One Body Checks another and therefore the People must be free—
The People will have the greatest Security by a State Govt and a National Govt.
This is essential to the Liberty of the Country—It sets Power agt.

Power—Let usurpation arise the People will have an Arm of Support—
As to power when we come to that I shall Shew that the State Govts. are safe—Safer than the Genl Governmt.
Things to be dismissed
That the Confederat. has failed of Effect because it has been traduced by many Gentlemen—
1st. This is an Ill complimt. to the People—2d. If a Constitution or Governmt. has operated well and had a good Effect the People will not believe any thing said agt. it—Therefore traduction vain—It weakness in a Govt. will make it an Object of Criticism & Contempt—to its radical defectiveness muct be attributed its Contempt—
I find the Spirit of Patriotism as high as ever—
I believe No fact to Support Republican Principles hooted out of the World—
There are men of Different Ideas—but all men agree that Republican Principles & govt. are the most Noble
—We have been too diffident of the Noblest princ[ip]les which should be cherished—and restrained a Sufficient Power
—This Constitution tempered tis that Moderate mean we shall here find the true support of Liberty and republican Governmt—
